Title: To Alexander Hamilton from Rufus King, [June–July 1793]
From: King, Rufus
To: Hamilton, Alexander



[New York, June–July, 1793]

Not finding Philadelphia notes to remit, I have directed Specie to be sent to you, by the messenger of the Branch, who sets out tomorrow. Will not the late change of affairs in Holland enable you to proceed with a loan? On every account, it would be truly advantageous, if you had a handsome Sum to invest at this Time. The Bank you are sensible are disposed to do all in their power, but notwithstanding the force of personal considerations, they may not be able to supply money sufficient for all the Projects which may be urged for your adoption.

The late accounts from Europe may teach moderation, and cannot fail to inspire the Government with Caution—every thing seems to be changing; distrust, defeat, confusion & Dejection, are manifest in the affairs of France. It seems as if their past Fortunes had suffered an almost total change. Even the spaniards are said to have advanced into their country. The army in Savoy has been defeated by the austrians, and Biron their commander is said to be wounded. On the 27. march the Prussian army of 60,000 Men, with the King at their head commenced their operations against Custine at Mayence, and by intelligence of their progress, it can scarcely be doubted that the French army must fall.
The commissioners charged to arrest Demourier have been themselves arrested & sent to the Austrians. He has declared against the Convention & says France must have a King—whether all or a large part of his army will adhere to their chief, we can only conjecture. The commissioners could not have been arrested without the knowledge of the Army. Whether he opened to his army his views of restoring the monarchy does not appear—but it is certain that he was with his Army on the second day after having sent the Commissioners to the Austrians, when that event could not be a secret to any Part of his Army. We have no hint what conduct will be observed by the Prince Cobourgh—whether he will cooperate with Demourier by uniting the two Armies, or remain a Spectator of the internal convulsions of France.
The Paris accounts up to the 1st. Apl. shew the alarming situation of that Metropolis—and render it probable that they were at the point of another massacre.
The Bristol vessel which bring in this information, left at Bristol a ship belonging to this port which would sail five or six days after her—so that we may hourly expect more full information respecting the affairs of France.
Yours affectionately

Rufus King

